
	

113 S2182 IS: Suicide Prevention for American Veterans Act
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2182
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Walsh (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To expand and improve care provided to veterans and members of the Armed Forces with mental health
			 disorders or at risk of suicide, to review the terms or characterization
			 of the discharge or separation of certain individuals from the Armed
			 Forces, to require a pilot program on loan repayment for psychiatrists who
			 agree to serve in the Veterans Health Administration of the Department of
			 Veterans Affairs, and for other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  Suicide Prevention for American Veterans Act.
		2.Extension of eligibility for domiciliary care for certain veterans who served in a theater of
			 combat operationsSection 1710(e)(3)(A) of title 38, United States Code, is amended by striking period of five years and inserting period of 15 years.3.Review of characterization or terms of discharge from the Armed Forces of individuals with mental
			 health disorders alleged to affect terms of discharge(a)In
		generalThe Secretaries of the military departments shall each provide for a process by which a covered
			 individual may challenge the  terms or
		characterization of the individual's discharge or separation from the Armed
		Forces.(b)Covered individualsFor purposes of this section, a covered individual is any individual as follows:(1)An individual who was discharged or separated from the Armed Forces for a personality disorder.(2)An individual who—(A)was discharged or separated from the Armed Forces on a punitive basis, or under
			 other than honorable conditions; and(B)who alleges that the basis for such
			 discharge or separation was a mental health injury or disorder incurred or
			 aggravated by the individual during service in the Armed Forces.(c)Discharge of process through boards of corrections of recordsThe Secretary of a military department shall carry out the process required by subsection (a)
			 through boards for the correction of military records of the military
			 department concerned.(d)Considerations on modification of terms of discharge or separationIn deciding
		whether to modify the terms or characterization of an individual's discharge or
		separation pursuant to the process required by subsection (a), the Secretary of
		the military department concerned shall instruct boards to give due
		consideration to any mental health injury or disorder determined to
			 have been incurred or aggravated by the individual during service in the
			 Armed Forces
			 and to what bearing such
		injury or disorder  may have had on the circumstances surrounding the individual's
		discharge or separation from the Armed Forces.4.Improvement of mental health care provided by Department of Veterans Affairs and Department of
			 Defense(a)Evaluations of mental health care and suicide prevention programs(1)In generalNot less frequently than once each year, the Secretary concerned shall provide for the conduct of
			 an evaluation of the mental health care
			 and suicide prevention programs carried out under the laws administered by
			 such Secretary.(2)ElementsEach evaluation conducted under paragraph (1) shall—(A)use metrics that are common among and useful for practitioners in the field of mental health care
			 and suicide prevention;(B)identify the most effective mental health care and suicide prevention programs conducted by the
			 Secretary concerned; and(C)propose best practices for caring for individuals who suffer from mental health disorders or are at
			 risk of suicide.(3)Third partyEach evaluation conducted under paragraph (1) shall be conducted by an independent third party
			 unaffiliated with the Department of Veterans Affairs and the Department of
			 Defense.(b)Training of providers(1)In generalThe Secretary concerned shall train all providers of health care under the laws administered by
			 such Secretary on the following:(A)Recognizing if an individual is at risk of suicide.(B)Treating or referring for treatment an individual who is at risk of suicide.(C)Recognizing the symptoms of posttraumatic stress disorder.(2)Dissemination of best practicesThe Secretary concerned shall ensure that best practices for identifying individuals at risk of
			 suicide and providing quality mental health care are disseminated to
			 providers of health care under the laws administered by such Secretary.(c)Secretary concerned definedIn this section, the term Secretary concerned means—(1)the Secretary of Veterans Affairs with respect to matters concerning the Department of Veterans
			 Affairs; and(2)the Secretary of Defense with respect to matters concerning the Department of Defense.5.Collaboration between Department of Veterans Affairs and Department of Defense on health care
			 matters(a)Timeline for
			 implementing interoperable electronic health records
				(1)In generalSection 1635 of the
			 Wounded Warrior Act (10 U.S.C. 1071 note) is amended by adding at the end
			 the
			 following new subsection:
						(k)TimelineIn carrying out this section, the Secretary
				of Defense and the Secretary of Veterans Affairs shall ensure that—
							(1)the creation of a
				health data authoritative source by the Department of Defense and
			 the Department of
				Veterans Affairs that can be accessed by multiple providers and
			 standardizes
				the input of new medical information is achieved not later than 180
			 days after
				the date of the enactment of this subsection;
							(2)the ability of patients of both the
				Department of Defense and the Department of Veterans Affairs to
			 download the
				medical records of the patient (commonly referred to as the Blue Button
				Initiative) is achieved not later than 180 days after the date of the
				enactment of this subsection;
							(3)the full interoperability of personal
				health care information between the Departments is achieved not
			 later than one
				year after the date of the enactment of this subsection;
							(4)the acceleration
				of the exchange of real-time data between the Departments is
			 achieved not later
				than one year after the date of the enactment of this subsection;
							(5)the upgrade of the
				graphical user interface to display a joint common graphical user
			 interface is
				achieved not later than one year after the date of the enactment of
			 this
				subsection; and
							(6)each current member of the Armed Forces and
				the dependent of such a member may elect to receive an electronic
			 copy of the
				health care record of the individual beginning not later than June
			 30,
				2015.
							.
				(2)Conforming
			 amendmentsSection 1635 of
			 such Act is further amended—
					(A)in subsection (a),
			 by striking The Secretary and inserting In accordance
			 with the timeline described in subsection (k), the Secretary;
			 and
					(B)in the matter
			 preceding paragraph (1) of subsection (e), by inserting in accordance
			 with subsection (k) after under this section.(b)Establishment of uniform prescription formularyThe Secretary of Veterans Affairs and the Secretary of Defense shall jointly establish a uniform
			 prescription formulary for use in prescribing medication under the laws
			 administered by the Secretary of Veterans Affairs and the laws
			 administered by the Secretary of Defense.6.Pilot program for repayment of educational loans for certain psychiatrists of Veterans Health
			 Administration
			
				(a)Establishment
				The Secretary of Veterans Affairs shall carry out a pilot program to repay loans of individuals
			 described in subsection (b) that—
				
					(1)
					were used by such individuals to finance education relating to psychiatric medicine, including
			 education
			 leading to—(A)an undergraduate degree;(B)a degree of
			 doctor of medicine; or(C)a  degree of doctor of osteopathy; and
					
					(2)
					were obtained from any of the following:(A)A governmental entity.(B)A private financial institution.(C)A school.(D)Any other authorized entity as determined by the Secretary.
					
				(b)
				Eligible individuals
				(1)In generalSubject to paragraph (2), an individual eligible for participation in the pilot program is an
			 individual who—
					
						(A)
						either—
						(i)is licensed or eligible for licensure to practice psychiatric medicine in the Veterans Health
			 Administration of the Department of Veterans Affairs; or
						(ii)is enrolled in the final year of a residency program leading to a specialty qualification in
			 psychiatric medicine that is approved by the Accreditation Council for
			 Graduate Medical Education; and
						(B)demonstrates a commitment to a long-term career as a
			 psychiatrist in the Veterans Health Administration, as determined by the
			 Secretary.(2)Prohibition on simultaneous eligibilityAn individual who is participating in any other program of the Federal Government that repays the
			 educational loans of the individual is not eligible to participate in the
			 pilot
			 program.(c)SelectionThe Secretary shall select not less than 10 individuals described in subsection (b) to participate
			 in the pilot program for each year in which the Secretary carries out the
			 pilot program.(d)Period of obligated serviceThe Secretary shall enter into an agreement with each individual selected under subsection (c) in
			 which such individual agrees to serve a period of obligated service for
			 the Veterans Health Administration in the field of psychiatric medicine,
			 as determined by the Secretary.
				(e)
				Loan Repayments
				
					(1)Amounts
					Subject to paragraph (2), a loan repayment under this section may consist
			 of payment of the principal, interest, and related expenses of a loan
			 obtained by an individual who is participating in the pilot program for
			 all educational
			 expenses (including tuition, fees, books, and laboratory expenses)
			 of such individual relating to education described in subsection (a)(1).
				
					(2)Limit
					For each year of obligated service that an individual who is participating in the pilot program
			 agrees to serve under
			 subsection (d), the Secretary may pay not more than $60,000 in loan
			 repayment on behalf
			 of such individual.
				(f)Breach
				(1)LiabilityAn individual who participates in the pilot program and fails to satisfy the period of obligated
			 service under subsection (d) shall be liable to the United
			 States, in lieu of such obligated service,
			 for the amount that has been paid or is payable to or on behalf of the
			 individual under the pilot program, reduced by the proportion that the
			 number of
			 days served for completion of the period of obligated service bears to the
			 total
			 number of days in the period of obligated service of such individual.
				(2)Repayment periodAny amount of damages that the United States is entitled to recover under this subsection shall be
			 paid to the United States not later than one year after the date
			 of the breach of the agreement.(g)Report(1)In generalNot later than 90 days after the date on which the pilot program terminates under subsection (i),
			 the Secretary shall submit to the Committee on Veterans’ Affairs of the
			 Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the pilot program.(2)ElementsThe
			 report required by paragraph (1) shall include the following:(A)The overall effect of the pilot program on the
			 psychiatric workforce shortage of the Veterans Health Administration.(B)The
			 long-term stability of the psychiatric workforce of the Veterans Health
			 Administration.(C)Strategies of
			 the Veterans Health Administration to improve and increase the ability of
			 the Administration to promote the physical and
			 mental resiliency of all veterans.
					
				(h)
				Regulations
				The Secretary shall prescribe regulations to carry out this section, including standards for
			 qualified loans and authorized payees and other terms and conditions for
			 the making of loan repayments.
			(i)TerminationThe authority to carry out the pilot program shall expire on the date that is three years after the
			 date on which the Secretary commences the pilot program.
			7.Comptroller General study on pay disparities of psychiatrists of Veterans Health Administration
			(a)Study(1)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall conduct a study of pay disparities among psychiatrists
			 of the Veterans Health Administration of the Department of Veterans
			 Affairs.(2)ElementsThe study required by paragraph (1) shall include the following:
					(A)An examination of laws, regulations, practices, and policies, including salary flexibilities, that
			 contribute to such disparities.
					(B)Recommendations for legislative or regulatory action to improve equity in pay among
			 such psychiatrists.
					(b)ReportNot later than one year after the date on which the Comptroller General completes the study under
			 subsection (a), the Comptroller General shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of
			 the House of Representatives a report
			 containing the results of the study.
